Citation Nr: 0906950	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-37 187	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUE

Whether attorney fees from past due benefits calculated in 
the amount of $2,395.00 based on the April 3, 2003, rating 
decision were correctly calculated.  

REPRESENTATION

Appellant represented by: John F. Cameron, attorney

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1974.  The Veteran died in September 2005, and the appellant 
is the Veteran's former attorney.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that the appellant was entitled to 
payment of attorney fees from past due benefits based on the 
April 3, 2003, rating decision and withheld 20 percent of the 
Veteran's past due benefits as representing the maximum 
attorney fee payable.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The June 2002 fee agreement between the Veteran and the 
appellant met the basic statutory and regulatory requirements 
for payment of attorney fees from past due benefits.  

3.  In an April 2003 rating decision, the RO granted service 
connection for schizophrenia, paranoid type, and assigned a 
30 percent evaluation effective November 10, 1999.  

4.  The April 2003 rating decision resulted in past due 
benefits being paid to the Veteran, and the RO withheld 20 
percent of past due benefits awarded, representing the 
maximum attorney fees payable.


CONCLUSION OF LAW

Attorney fees from past due benefits calculated in the amount 
of $2,395.00 based on the April 3, 2003, rating decision were 
correctly calculated, and the requirements for additional 
attorney fees based on the April 2003 rating decision have 
not been met.  38 U.S.C.A. § 5904 (West 2002 & Supp. 2008); 
38 C.F.R. § 14.636 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision  

In this case, the basic facts do not appear to be in dispute.  
Rather, the appellant contends that the RO has incorrectly 
applied VA laws and regulations pertaining to the ending date 
for the award of benefits to the Veteran based on the April 
3, 2003, rating decision, which awarded past due benefits to 
the Veteran and upon which the appellant's past due benefits 
were calculated.  The RO's position is that the ending 
effective date of the award is the date of the decision, 
April 3, 2003, while the appellant contends that the date 
should be September 3, 2003, the date the Veteran was 
notified of the April 2003 rating decision.  The appellant 
makes reference to 38 U.S.C.A. § 5104(a) and 38 C.F.R. § 
3.103(a) for the proposition that a decision of the RO shall 
be final and binding at the time the VA issues written 
notification in accordance with 38 U.S.C.A. § 5104.  

By way of procedural background, in an April 1982 rating 
decision, the RO denied service connection for schizophrenia.  
The Veteran was notified of the denial in an April 1982 
letter, including his appeal rights, and he did not appeal 
the decision.  Thus, it became final.  The Veteran submitted 
an informal claim to reopen his service connection claim for 
schizophrenia in May 1988, and the RO informed the Veteran in 
an October 1988 decision that there was no change in the 
previous decision.  In November 1999, the Veteran again 
submitted an informal claim to reopen his service connection 
claim for schizophrenia, and in a December 1999 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen the Veteran's claim.  The 
Veteran appealed his decision to the Board, and in June 2001, 
the Board determined that new and material evidence had been 
submitted to reopen the claim of service connection for 
schizophrenia, paranoid type.  The Board remanded the claim 
back to the RO for further evidentiary development.  
Thereafter, in an April 2003 rating decision, the RO granted 
service connection for schizophrenia, paranoid type, and 
assigned a 30 percent evaluation effective November 10, 1999.  

In an October 2003 attorney fee eligibility decision, the RO 
initially denied any attorney's fees on the basis that while 
the Board reopened the Veteran's claim of service connection 
for schizophrenia, service connection was not granted by the 
Board.  However, the RO later reversed that decision, and 
awarded attorney fees in the amount of $2,395.00 based on a 
past due benefits period.  The RO explained that the attorney 
fees are payable from the award of service connection for 
schizophrenia at 30 percent, effective November 10, 1999, the 
effective date of the award, to April 3, 2003, the date of 
the VA decision which awarded the benefit.  

In this case, the attorney argues that the past due benefits 
period should be extended to the date of the notification 
letter regarding the decision, which was issued on September 
3, 2003.  In essence, this would allow the attorney to 
collect attorney fees amounting to 20 percent of five 
additional months of benefits.  To support his contention, 
the appellant cites to 38 U.S.C.A. § 5104 and 38 C.F.R. 
§ 3.104.  However, 38 U.S.C.A. § 5104 provides that the VA 
shall, "on a timely basis, provide to the claimant (and to 
the claimant's representative), notice of such decision."  
Furthermore, while 38 C.F.R. § 3.104(a) does speak to the 
finality of a VA decision based on the evidence on file at 
the time the VA issues "written notification" that notice 
is to be in accordance with 38 U.S.C.A. § 5104, or notice 
"on a timely basis."  Suffice it to simply point out that 
the appellant was not a claimant awarded benefits by virtue 
of the April 3, 2003, rating decision, and the provisions 
cited by the appellant relate to notice and due process 
obligations to a claimant for VA benefits and begins the time 
within which the claimant can initiate an appeal of that 
decision.  

The appellant's claim to VA benefits, on the other hand, is 
governed by 38 U.S.C.A. § 5904 and 38 C.F.R. § 14.636 
(effective June 23, 2008, 38 C.F.R. § 20.609 was renumbered 
as 38 C.F.R. § 14.636).  Under that statute, 38 C.F.R. § 
5904(d)(3) specifically provides that to the extent that past 
due benefits are awarded in any proceeding, in no event may 
the VA withhold for the purpose of such payment any portion 
of benefits payable for a period after the date of the final 
decision of the Secretary, the BVA or the Court making, or 
ordering the making of, an award.  In addition, 38 C.F.R. § 
14.636(h)(3) defines "past due benefits" as a nonrecurring 
payment resulting from a benefit, or benefits granted on 
appeal or awarded on the basis of a claim reopened after 
denial by the BVA, or the lump sum payment which represents 
the total amount of recurring cash payments which accrued 
between the effective date of the award, as determined by 
applicable laws and regulations, "and the date of the grant 
of the benefit by the agency of original jurisdiction, the 
Board of Veterans' Appeals or an appellate court."  

Therefore the Board finds that the appellant was not entitled 
to a later effective date beyond April 3, 2003, for purposes 
of calculating past due benefits.  The statutory and 
regulatory scheme governing the award of attorney fees from 
past due benefits specifically provides that the date of the 
decision making the award or the date ordering the making of 
the award is the ending date for calculating the Veteran's 
award of past due benefits and ultimately the amount of 
attorney fees awarded to the attorney.  In this case, that 
date was April 3, 2003, the date of the rating decision that 
resulted in past due benefits being awarded to the Veteran.  
Accordingly, the Board concludes that attorney fees awarded 
based on the April 3 2003, rating decision were correctly 
calculated in the amount of $2,395.00.  The law and not the 
evidence is dispositive in this case and the claim is denied 
because of the absence of legal merit and lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

An attorney fee dispute is not a "claim" for disability 
compensation benefits.  The Court has held that VA's duties 
to notify and assist the claimant do not apply to cases 
where, as here, the claimant is not seeking benefits under 
Chapter 51 of Title 38 of the United States Code, but rather, 
is seeking a decision regarding how benefits will be 
distributed under another Chapter, i.e., Chapter 59.  See 
Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  As such, no 
discussion of whether there has been compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) is necessary.  


ORDER

The attorney fees from past due benefits calculated in the 
amount of $2,395.00 based on the April 3, 2003, rating 
decision were correctly calculated; the appeal is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


